Citation Nr: 0636788	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to compensation payment, to include partial 
withholding to recoup separation pay.

2.  Entitlement to service connection for muscular aches of 
the arms, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscular aches of 
the legs, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for excessive weight 
gain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a dental 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
July 1996, with three years and two months prior inactive 
duty service.  The veteran had service in the Southwest Asia 
Theater of Operations during the Persian Gulf Conflict, as 
evidenced by being awarded the Southwest Asia Service Medal 
and Kuwait Liberation Medal.  Service records show that the 
veteran was also awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Cheyenne, 
Wyoming, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In regard to the first issue being considered on appeal - 
characterized above as entitlement to compensation payment, 
to include partial withholding to recoup separation pay - was 
initially set forth as two separated issues by the RO, as 
follows: (1) entitlement to compensation payment; and (2) 
entitlement to partial withholding to recoup separation pay 
that you received at the time of your discharge from the 
military.  The Board has determined that for purpose of 
clarity in issuing the decision herein, it is appropriate to 
consider the two issues together as one issue.   

The issues of entitlement to service connection for muscular 
aches of the arms and legs, to include as due to an 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's DD 214 shows that he was discharged on July 
29, 1996; he received separation pay thereon in the amount of 
$14,017.86.

2.  The medical evidence of record does not show that the 
veteran suffers from excessive weight gain related to 
service.

3.  The medical evidence of record fails to show that the 
veteran currently suffers from a dental disability related to 
in-service dental trauma; nor does the evidence show that 
there is any other current dental disability otherwise 
related to his military service. 


CONCLUSIONS OF LAW

1.  The veteran is not entitled to receipt of disability 
compensation until the full amount of separation pay is 
recouped by VA.  38 U.S.C.A. § 5304(a); 38 C.F.R. §§ 3.700, 
3.700(a)(5). 

2.  Service connection for excessive weight gain, to include 
as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.317 (2005).

3.  A dental disability, including one which would entitle 
the veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service..  38 U.S.C.A. §  
1712, 5107 (West 2002); 38 C.F.R. § 3.381; 38 C.F.R. §  
17.161 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Compensation Payment

The veteran contends that he is entitled to current receipt 
of compensation payments for awards of service connection 
received for depression and exercise induced asthma.

The veteran's DD 214 shows that upon discharge from service, 
the veteran received $14,017.86 in separation pay.  

In accordance with a rating decision dated October 28, 2003, 
the RO awarded the veteran service connection for exercise 
induced asthma, rated as 10 percent disabling effective April 
9, 2003; and service connection for major depression, rated 
as 10 percent disabling effective April 9, 2003.  However, 
the letter accompanying this rating decision, dated November 
4, 2003, informed that veteran that since he received 
separation pay, VA is required to withhold payment of the 
compensation due until the separation pay was recouped.   

The veteran has asserted that he should receive payment of 
his compensation despite his earlier receipt of separation 
pay because he was forced out of the military due to the 
ailments he incurred as a result of service.  In the 
alternative, the veteran requests that VA retain only $50.00 
per month until the separation pay is recouped, with the 
remainder of the monthly compensation due remitted to the 
veteran.

In general, the veteran is not entitled to more than one 
award of pension, compensation, or emergency officers, 
regular or reserve retirement pay will be made concurrently 
to any person based on service.  See 38 U.S.C.A. § 5304(a); 
38 C.F.R. § 3.700.  In the specific context of this matter, 
the applicable VA regulations are set forth in 38 C.F.R. 
§ 3.700(a)(5), which provides the rules for remitting awards 
of compensation in cases when a veteran receives separation 
pay.  Under this regulation, where entitlement to disability 
compensation was established on or after September 15, 1981, 
a veteran who has received separation pay may receive 
disability compensation for disability incurred in or 
aggravated by service prior to the date of receipt of 
separation pay subject to recoupment of the separation pay.  
Where payment of separation pay or special separation 
benefits under 10 U.S.C.A. § 1174a was made on or before 
September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of 
separation pay or special separation benefits.  Where payment 
of separation pay or special separation benefits under 
10 U.S.C.A. § 1174a was made after September 30, 1996, VA 
will recoup from disability compensation an amount equal to 
the total amount of separation pay or special separation 
benefits less the amount of Federal income tax withheld from 
such pay.  

In this case, as is clearly enunciated by the applicable VA 
regulation stated above, as the veteran received separation 
pay prior to September 30, 1996, VA must withhold payment of 
compensation due the veteran until VA has recouped the entire 
amount of the separation pay he received previously at the 
time of discharge.  This is because a claimant cannot 
concurrently receive compensation and separation pay covering 
the same period of service.  Whether or not the veteran was 
separated for injuries or ailments incurred in service is 
immaterial in view of the plain language of the applicable 
statute and regulations.  And nothing in the regulation 
authorizes VA to remit any compensation to the veteran prior 
to the full amount of the separation pay is recouped.

In view of the foregoing, the veteran's claim to receive 
compensation payments prior to full recoupment by VA of the 
separation pay is precluded as a matter of law.  The Board 
notes that in cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection for Excessive Weight Gain

The veteran contends that he currently suffers from excessive 
weight gain that was incurred in or as a result of service, 
to include as due to an undiagnosed illness. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Furthermore, service connection may also be established for a 
veteran who exhibits objective indications of a chronic 
disability resulting from an undiagnosed illness, which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf war, or to 
a degree of 10 percent or more not later than December 31, 
2006.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  Compensation 
for such disability may only be paid if, by history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

The Board also points out that the veteran's service 
personnel records show that he was awarded the Combat 
Infantry Badge for his service in the Persian Gulf War.  
Under the circumstances, the Board takes note of 38 U.S.C.A. 
§ 1154(b) (West 2002), which states, in pertinent part, that 
in any case where a veteran is engaged in combat during 
active service, lay or other evidence of service incurrence 
of a combat related disease or injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the veteran.  

Turning to the medical evidence, the SMRs show that at the 
time of his 1983 enlistment examination, the veteran weighed 
174 lbs.  A periodic examination report dated in January 1989 
reveals that the veteran weighed 185 lbs.  A November 1991 
weight loss consultation sheet shows the veteran weighed in 
at 212 lbs.  A July 1993 periodic examination report shows 
the veteran weighed 205 lbs.  The veteran's weight subsequent 
to 1993 or at the time of discharge is not recorded in the 
SMRs.

The relevant post-service medical records include an October 
2002 VA examination report, which notes the veteran's 
complaints of gaining weight since his discharge from service 
in 1996.  The impression included a note that the veteran was 
"overweight," but his weight was not provided.

A May 2003 VA examination report notes that the veteran's 
claims file was reviewed, and recounts the veteran's 
complaints of excessive weight gain.  The examiner also noted 
the veterans claims of being exposed to oil well smoke, 
exploded ammunition, and of taking pyridostigmine tablets.  
The veteran reported gaining 100 pounds, from 185 lbs to 280 
lbs after he served in the Persian Gulf War, but that 
recently weight had been stable.  On physical examination, 
the veteran weighed 233.2 lbs.  The diagnoses included 
"excessive weight gain in past, weight stable at this 
time."

In regard to the issue of excessive weight gain, upon review 
of the Schedule for Rating Disabilities (38 C.F.R. Part 4), 
it does not appear that excessive weight gain is intended, in 
and of itself, to be a disability for which compensation may 
be awarded.  Indeed, the only mention of it in the 
regulations occurs at 38 C.F.R. § 4.119, Diagnostic Code 
7903, where weight gain is provided as a symptom of 
hypothyroidism.  The veteran does not claim service 
connection for hypothyroidism, nor is there any evidence that 
he suffers from such a disorder.  In this sense, the Board 
finds "excessive weight gain" to be a symptom that is, like 
pain, in and of itself, not a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In view 
of the lack of entitlement to compensation for the claimed 
disability of excessive weight gain, the Board notes that the 
claim must be denied, because where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nonetheless, assuming for the sake of argument that excessive 
weight gain is a disability for which compensation could be 
awarded, the SMRs show that the veteran's weight gain began 
prior to his deployment to the Persian Gulf and fluctuated 
somewhat thereafter.  While the veteran's weight in May 2003 
was 21 pounds over his highest recorded weight in service in 
November 1991, this weight is nearly 50 pounds less than the 
280 pounds he claims to have weighed at some point after 
separation from service.  At this point, he has been out of 
service more than 10 years.  While the most recent May 2003 
examination report noted the veteran to be obese, the 
evidence of record indicates that the veteran's weight has 
fluctuated during and after service, and there is no medical 
evidence that he has suffered from excessive weight gain that 
may be linked to service, as a result of an undiagnosed 
illness or otherwise.  

The Board has considered the veteran's written statements 
asserting that he suffers from excessive weight gain as a 
result of service, and that his claimed excessive weight gain 
is a disability for which he may receive compensation.  
However, these statements are not competent medical evidence 
to show that his claimed excessive weight gain is a 
disability that is related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is simply 
no medical evidence to support his contention.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for excessive weight gain, to include as 
due to an undiagnosed illness.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Dental Disability

The veteran claims that he currently suffers from a dental 
disability, and that such disability is due to service.  
Specifically, the veteran contends that since his teeth were 
in good condition when he entered service, the current poor 
condition of his teeth is related to injury or disease 
sustained in service.  The veteran further asserts that the 
deterioration in his dental health is the result of his 
exposure to various pollutants or contaminants during his 
deployment to the Persian Gulf.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
dental conditions are due to a combat wound or other service 
trauma, or whether the veteran was interned as a prisoner of 
war (POW).  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e).  Legal 
authority provides that various categories of eligibility for 
VA outpatient dental treatment, such as: veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc. 38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The service medical records show that the veteran received 
routine dental care throughout his military career, which was 
nearly 13 years in duration.  There is no evidence that the 
veteran sustained any dental trauma during service, nor is 
there any indication that his dental condition worsened as a 
result of his service during the Persian Gulf War.

A June 2003 VA dental examination report notes that the 
veteran presented without acute symptoms.  The examiner noted 
the dental history recounted by the veteran, which included 
root canal during active service.  Oral examination revealed 
that the veteran was partially edentulous without 
replacement, with "periodontal condition," described as 
gingival marginal inflammation with 4mm pocketing, caries, 
peripacial lucency, and poor oral hygiene.  However, 
masticatory function was without limitation.  The examiner 
explained the veteran's dental needs as follows:  
Preventative care, deep scale root, oral surgery for 
defective non-restorable teeth, caries control to restore any 
serviceable teeth and replacement for masticatory function 
improvement. 

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
veteran is not shown to be entitled to service connection or 
treatment under any of the possible classes of eligibility.  
For instance, there could be no eligibility for Class I 
dental care since he is not shown to have a service-connected 
compensable dental condition. (See 38 C.F.R. § 4.150).  He 
also does not allege, and the evidence does not otherwise 
suggest, that he applied for dental treatment within a year 
of his release from active duty, so there could be no 
eligibility for one- time Class II treatment for any service-
connected noncompensable dental condition.  The veteran is 
not eligible for outpatient dental treatment under Class 
II(a), pertaining to veterans having a service-connected 
noncompensable dental condition or disability resulting from 
combat wounds or service trauma, because the veteran does not 
assert, and there is not evidence of, dental trauma during 
service.  He also was not a POW, which could otherwise 
provide a basis of entitlement under Classes II(b) and II(c). 
Other classes discussed under 38 C.F.R. § 17.161 are also not 
for application in the instant case.

The Board has considered the written statements submitted by 
the veteran and his accredited representative in support of 
his contention that his current dental problems are related 
to service.  However, these statements are not competent 
medical evidence of a diagnosis, or of a nexus between his 
dental condition and a relationship with dental disease 
alleged to have been sustained in service.  Espiritu, 2 Vet. 
App. at 494-495 (1992).  There is simply no medical evidence 
to support his contention that the current state of his 
dentition is related to service.  

In sum, the Board finds that there is no indication that the 
dental needs identified by the VA dentist in June 2003 are 
needed because of dental trauma sustained in service.  
Therefore, a dental condition, including one which would 
entitle the veteran to VA outpatient dental treatment, was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161. Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a dental 
condition.  Contrary to the arguments presented by the 
veteran's accredited representative, there is no conflict 
among the applicable regulations as set for the above.  As a 
matter of law, the veteran is not entitled to the benefit 
sought.  The Board notes that in cases such as this, where 
the law and not the evidence is dispositive, the claim should 
be denied because of the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

IV.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issues of service connection for 
excessive weight gain and a dental disability, VA satisfied 
its duty to notify by means of an April 2003 letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
was issued prior to the initial AOJ decisions dated in 
October 2003 and January 2004.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The veteran was not provided with a notice concerning 
disability ratings and effective dates for the award of 
benefits that would be assigned if service connection were 
awarded as required by the Dingess/Hartman decision.  
However, since the Board upholds AOJ's decision denying the 
claims considered on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Therefore, since the appellant's claims remained 
denied as a result of this decision, the "downstream" 
issues of the appropriate disability ratings and effective 
dates are moot.  

In regard to the issue of entitlement to compensation 
payment, to include partial withholding to recoup the 
separation pay, this is a "downstream" issue that arose 
from the awards of service connection for exercise induced 
asthma and major depression that does not fall under 
Dingess/Hartman requirements.  Nonetheless, the veteran was 
informed by a November 2003 letter that since he received 
separation pay, VA is required by law to withhold payment of 
the compensation due until the separation pay was recouped.  
The RO provided the veteran with the specific laws and 
regulations involved in a June 2004 Statement of the Case 
(SOC).  In view of the fact that the veteran is precluded by 
law from receiving compensations payments until the 
separation pay is recouped, and he has been fully notified of 
the legal basis for this, the VA has fulfilled the duty to 
notify and assist under the VCAA.

In general regard to all the duty to notify and assist 
requirements, as discussed below, the appellant was afforded 
a meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the appellant 
was informed of her and the VA's respective responsibilities 
to identify and obtain relevant evidence, and was requested 
to submit any evidence supporting her claim to the VA in the 
above noted VCAA letter.  In the May 2004 Statement of the 
Case (SOC), the appellant was again informed of all the 
applicable laws and regulations pertinent to her claim.  And 
the veteran was provided with another VCAA notice in the form 
of a letter dated June 29, 2004.  Accordingly, Board holds 
that the appellant, in fact, was provided with a meaningful 
opportunity to participate in his claim by VA.  Medical 
records were obtained and considered by the AOJ and the Board 
consistent with the duty to assist the appellant in 
compliance with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The appellant presented written arguments in support of his 
claims and was assisted by her designated representative.  
Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Thus, the Board finds that the appellant has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing her claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  Therefore, as all 
the requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.


ORDER

Entitlement to current receipt of disability compensation is 
denied. 

Entitlement to service connection for excessive weight gain, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a dental disability is 
denied.




REMAND

For the reasons discussed below, the Board finds that the 
duty to assist under the VCAA requires further development 
for issues of entitlement to service connection for muscular 
aches of the arms and legs, to include as due to an 
undiagnosed illness, and that the case must be REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC, for this purpose.  

A May 2003 VA examination report notes the veteran's claims 
of being exposed to oil well smoke, exploded ammunition, and 
of taking pyridostigmine tablets.  The veteran complained to 
the examiner that he mostly suffers from muscle pain in the 
arms and legs, with onset beginning six years prior.  The 
achiness was reported to be intermittent - lasting for a 
couple of weeks and then no pain for a couple of days.  An 
examination of the musculoskeletal system showed that the 
veteran had full range of motion without any pain on motion.  
The veteran was observed to have some pain in his arms upon 
palpation, but there was no muscle atrophy noted and strength 
was 5/5 in the upper and lower extremities.  The veteran's 
gait was steady, he could walk on heels and toes, hop on his 
legs independently, and do a full squat to the floor.  The 
diagnoses included muscular aches in the arms and legs.  

Although the examiner reported that the veteran suffered from 
pain on palpation to the muscles of the arms, and he 
diagnosed the veteran with muscular aches in the arms and 
legs, he did not offer any comment as to the nature, 
etiology, or pathophysiology of such diagnosis.  Moreover, 
the examiner did not discuss whether such diagnosis 
represented a medically unexplained chronic multisymptom 
illness, or whether such symptoms were related to the 
veteran's service in the Persian Gulf War.

In view of the facts and circumstances outlined above, in 
conjunction with the veteran's documented history of being a 
combat veteran of the Persian Gulf War and the existing laws 
and regulations concerning service connection for undiagnosed 
illnesses involving Persian Gulf Veterans (and presumptions 
thereof) under 38 U.S.C.A. §§ 1117, 1118, and 38 C.F.R. 
§ 3.317, the Board finds that a remand is necessary to fully 
and fairly evaluate the veteran's claim.  Specifically, the 
veteran should be afforded a VA examination for the purpose 
of adequately evaluating the nature and etiology of the 
veteran's diagnosed muscle aches, and providing a medical 
opinion as to the likelihood that any muscle aches of the 
arms and legs are related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination for the purpose of evaluating 
his claims of entitlement to service 
connection for muscular aches of the arms 
and legs, to include as due to an 
undiagnosed illness.  The examiner should 
review the claims file, examine the 
veteran in accordance with the 
requirements for direct service 
connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. §§ 3.303, 3.304, as well as for 
service connection for undiagnosed 
illnesses under 38 U.S.C.A. § 1117, 1118 
and 38 U.S.C.A. § 3.317, and undertake 
any and all clinical tests or studies 
deemed appropriate.  The examiner 
determine whether the veteran suffers 
from muscle aches of the arms and legs, 
and if so, should offer an opinion as to 
whether such muscle aches were incurred 
as a result of service, including whether 
such symptoms are attributable to 
exposure to toxic agents while serving in 
the Persian Gulf War, and whether they 
are a manifestation of an undiagnosed 
illness, consistent with the facts and 
circumstances of his service.  In so 
doing, the examiner should comment on the 
prior diagnoses already of record.  The 
examiner should be asked to report all 
findings in detail, and to provide a 
rationale for all opinions rendered.
	
2.  After all required actions have 
been completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


